Exhibit 10.33(d)

FOURTH AMENDMENT

MARINEMAX EAST, INC. and AZIMUT BENETTI S.P.A.

DEALERHSIP AGREEMENT 2008-2010

THIS FOURTH AMENDMENT (“AMENDMENT”) to the Dealership Agreement by and between
AZIMUT BENETTI S.P.A (“AZIMUT”) and MARINEMAX EAST, INC., d/b/a MARINEMX
(“DEALER”) dated September 1, 2008 (“AGREEMENT”) is entered into as of the 21
day of August, 2013.

WHEREAS, the parties desire to modify the Agreement as set forth below:

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
the benefits to be delivered by each party, the sufficiency of which is
acknowledged, the parties agree as follow:

 

  1. Definitions: Section VIII of Definitions (“Products”) is hereby amended to
include the following product for the State of Florida:

ALL MODELS OF ATLANTIS BY AZIMUT

 

  1. Appendix 3 to the Azimut Dealership Contract is hereby amended to include
the following in the List of Products sold in the State of Florida:

ALL MODELS OF ATLANTIS BY AZIMUT

IN WITNESS WHEREOF, the parties have executed this Amendment as of the
21 August, 2013

 

AZIMUT BENETTI S.P.A.     MARINEMAX EAST INC.       d/b/a MARINEMAX By:  

/s/ Marco Valle

    By:  

/s/ Michael H. McLamb

Print Name: Marco Valle     Print Name: Michael H. McLamb Title: Sales Director
    Title: Vice President